Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group III, claims 11-20 in the reply filed on 04/01/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).	
Claim Status
3.	Claims 1-10 are cancelled. Claims 11-30 are pending in the application, claims 21-30 are new.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
5.	Claims 12-30 are objected to because of the following informalities: dependent claims should have preamble reading “The automated test equipment apparatus…”.  Appropriate correction is required.
	Note: Claim 1 is rejected twice below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11-19, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2006/0255821) in view of Zaiser (US 2003/0076124) in further view of Thacker et al. (US 2006/0109015). (“Thacker”)
 8.	Regarding claim 1, Goto teaches An automated test equipment apparatus configured to test a device under test, wherein the device under test utilizes a low-frequency signal and a high- frequency signal [Figures 1-7, an ATE apparatus to test a DUT is shown], the automated test equipment apparatus comprising: a probe card configured to contact the device under test, wherein the probe card comprises a coaxial connector and a plurality of contact pads [Figure 1, a probe card 10 to contact the DUT 12 is shown, the probe card comprises a coax connector 2, 15 and contact pads (not shown connects to the pogo pins 19)]; a first test instrument coupled to the coaxial connector and configured to receive the high- frequency signal [Figure 1, P(0021) teaches measuring a HF signal using coax connector]; a second test instrument coupled to at least one of the plurality of contact pads and configured to receive the low- frequency signal [Figure 1, P(0021) teaches measuring a LF signal using contact pads (pogo pins)]. 
Goto does not explicitly teach a pogo tower configured to couple the coaxial connector and the plurality of contact pads to a wafer probe interface; … a third test instrument for optical testing of the device under test; and a positioning apparatus configured to establish an optical coupling between the third test instrument and the device under test.
However, Zaiser teaches a pogo tower configured to couple the coaxial connector and the plurality of contact pads to a wafer probe interface [Figures 1-3, a pogo tower 50/300 coupling the coax connector and the pads to a wafer probe interface is shown is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise a pogo interface tower which would help improve component connection and hence help improve performance.
Goto and Zaiser does not explicitly teach a third test instrument for optical testing of the device under test; and a positioning apparatus configured to establish an optical coupling between the third test instrument and the device under test.
However, Thacker teaches a third test instrument for optical testing of the device under test; and a positioning apparatus configured to establish an optical coupling between the third test instrument and the device under test [Figures 1-10, P(0005-0006, 0070-0071) teaches a test instrument for optical testing of the DUT, a cantilever arm to configure optical probe element is taught ].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto and Zaiser with Thacker. Doing so would allow Goto and Zaiser to comprise an arrangement for optical testing of the DUT in order to help improve performance. 
9.	Regarding claim 12, Goto teaches the ATE apparatus.
Goto does not explicitly teach further comprising a wafer probe interface configured to couple the ATSY-0105-02N01US/ACM/NAOSerial No.: 17/085,408 Examiner: Shah, N. D.2 Group Art Unit: 2868first, second, and third test equipment to the pogo tower, wherein each of the wafer probe interface, the pogo tower, and the probe card respectively comprise a recess region, and wherein the recess regions are configured to align with each other at least in a common partial area, whereby the recess regions enable the positioning apparatus to be disposed in a space defined by the common partial areas.
However, Zaiser teaches further comprising a wafer probe interface configured to couple the ATSY-0105-02N01US/ACM/NAOSerial No.: 17/085,408 Examiner: Shah, N. D.2 Group Art Unit: 2868first, second, and third test equipment to the pogo tower, wherein each of the wafer probe interface, the pogo tower, and the probe card respectively comprise a recess region, and wherein the recess regions are configured to align with each other at least in a common partial area, whereby the recess regions enable the positioning apparatus to be disposed in a space defined by the common partial areas [Figures 1-3, a wafer probe interface to couple test equipment to the pogo tower 50/300 is shown, recess region 310A-310H also shown for alignment].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise a wafer probe interface, pogo tower, recess regions which would help improve component connection, alignment and performance.
10.	Regarding claim 13, Goto teaches the ATE apparatus.
Goto does not explicitly teach wherein the common partial area of the recess regions extends at least to a location adjacent to the device under test.
However, Zaiser teaches wherein the common partial area of the recess regions extends at least to a location adjacent to the device under test [Figures 1-3, recess region 310A-310H shown for alignment].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise a recess region which would help improve alignment and improve testing.
11.	Regarding claim 14, Goto teaches the ATE apparatus. 
Goto and Zaiser does not explicitly teach wherein the positioning apparatus comprises a movable cantilever arm.
However, Thacker teaches wherein the positioning apparatus comprises a movable cantilever arm [Figures 1-10, P(0005-0006, 0070-0071) teaches a cantilever arm to configure optical probe element is taught ].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto and Zaiser with Thacker. Doing so would allow Goto and Zaiser to comprise cantilever arm which would help position optical probe in position for optical testing. 
12.	Regarding claim 15, Goto teaches the ATE apparatus. 
Goto and Zaiser does not explicitly teach wherein the movable cantilever arm extends to a location adjacent to the device under test.
However, Thacker teaches wherein the movable cantilever arm extends to a location adjacent to the device under test [Figures 1-10, P(0005-0006, 0070-0071) teaches a movable cantilever arm].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto and Zaiser with Thacker. Doing so would allow Goto and Zaiser to comprise a moveable cantilever arm which would help position optical probe in position for optical testing. 
13.	Regarding claim 16, Goto teaches wherein the high-frequency signal is characterized as having a frequency of at least 25 GHz [Figure 1, P(0021) teaches measuring a HF signal using coax connector].
14.	Regarding claim 17, Goto teaches the ATE apparatus.
Goto and Zaiser does not explicitly teach wherein said device under test comprises a photonics device.
However, Thacker teaches wherein said device under test comprises a photonics device [(0036) teaches photonics device].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto and Zaiser with Thacker. Doing so would allow Goto and Zaiser to comprise a testing system for photonics device which would further help improve testing by carrying out optics test.
15.	Regarding claim 18, Goto teaches the ATE apparatus. 
Goto does not explicitly teach wherein the wafer probe interface comprises a void located in a region facing the pogo tower, and wherein the void is configured for passing a coaxial cable, coupled to the coaxial connector, through the wafer probe interface to the first test instrument. 
However, Zaiser teaches wherein the wafer probe interface comprises a void located in a region facing the pogo tower, and wherein the void is configured for passing a coaxial cable, coupled to the coaxial connector, through the wafer probe interface to the first test instrument [Figures 1-3, a void located in a region facing the pogo tower 50/300 is shown]. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise the wafer probe interface to comprise a void which would help improve design by providing access for cables.
16.	Regarding claim 19, Goto teaches wherein coaxial connector and the coaxial cable are located on a side of the probe card facing the wafer probe interface [Figures 1-7, arrangement of coaxial connector and cable is shown].
17.	Regarding claim 21, Goto teaches	 wherein said probe card further comprises: a probe head disposed on a first side of a body of said probe card [Figure 1, Abstract, P(0020-0021) teaches a probe head 13].
18.	Regarding claim 22, Goto teaches wherein said probe card further comprises: a first plurality of contact pads disposed on a second side said body of said probe card and coupled to said probe head and electrically configured to couple to an interface assembly [Figure 1, contact pads (not shown connects to the pogo pins 19) is taught].
19.	Regarding claim 23, Goto teaches wherein said coaxial connector is operable to mate with a mating coaxial connector of an interface assembly [Figure 1, coax connector 2, 15 mating shown].
20.	Regarding claim 24, Goto teaches wherein said coaxial connector is configured to couple a signal of at least 25 GHz [Figure 1, P(0021) teaches measuring a HF signal using coax connector].
21.	Regarding claim 25, Goto teaches the ATE apparatus. 
Goto does not explicitly teach wherein said probe card comprises a semi-circular void.
However, Zaiser teaches wherein said probe card comprises a semi-circular void [Figures 1-3, a void located in a region facing the pogo tower 50/300 is shown]. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise the wafer probe interface to comprise a void which would help improve design by providing access for cables.
22.	Regarding claim 26, Goto teaches the ATE apparatus.
Goto does not explicitly teach wherein said probe card comprises a void configured as for silicon/photonic interconnection to the device under test.
However, Zaiser teaches wherein said probe card comprises a void configured as for silicon/photonic interconnection to the device under test [Figures 1-3, a void shown is configured for silicon/photonic interconnection]. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise the wafer probe interface to comprise a void which would help improve design by providing access for cables/interconnection.
23.	Regarding claim 27, Goto teaches wherein said probe card is configured to provide clearance for the positioning apparatus [Figure 1, the arrangement is shown].
24.	Regarding claim 28, Goto teaches the ATE apparatus.
Goto does not explicitly teach wherein said probe card is configured to pass a plurality of optical cables coupled to said device under test through a void in said probe card.
However, Zaiser teaches wherein said probe card is configured to pass a plurality of optical cables coupled to said device under test through a void in said probe card [Figures 1-3, a void located in a region facing the pogo tower 50/300 is shown]. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise the wafer probe interface to comprise a void which would help improve design by providing access for cables.
25.	Regarding claim 29, Goto teaches the ATE apparatus.
Goto does not explicitly teach wherein said pogo tower comprises: a plurality of pogo tower segments, comprising: a first tower segment of said plurality of pogo tower segments, said first tower segment comprising a plurality of pogo pins configured to couple a pad of the probe card to a wafer probe interface, and wherein a second tower segment of said plurality of pogo tower segments, said second tower segment comprising a coaxial connector configured to couple to a mating coaxial connector of the probe card; and ATSY-0105-02N01US/ACM/NAOSerial No.: 17/085,408 Examiner: Shah, N. D.6 Group Art Unit: 2868a coaxial cable configured to couple the mating coaxial connector to a test instrument separate from the pogo tower.
However, Zaiser teaches wherein said pogo tower comprises: a plurality of pogo tower segments, comprising: a first tower segment of said plurality of pogo tower segments, said first tower segment comprising a plurality of pogo pins configured to couple a pad of the probe card to a wafer probe interface, and wherein a second tower segment of said plurality of pogo tower segments, said second tower segment comprising a coaxial connector configured to couple to a mating coaxial connector of the probe card; and ATSY-0105-02N01US/ACM/NAOSerial No.: 17/085,408 Examiner: Shah, N. D.6 Group Art Unit: 2868a coaxial cable configured to couple the mating coaxial connector to a test instrument separate from the pogo tower [Figures 1-3, a pogo tower 50/300 comprising tower segments, pogo pins and coaxial cable coupling is shown, see P(0008, 0009, 0027-0029)].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise a pogo interface tower which would help improve component connection and hence help improve performance.
26.	Regarding claim 30, Goto teaches the ATE apparatus.
Goto does not explicitly teach wherein said pogo tower comprises: a first pogo tower segment comprising pogo pins configured for coupling power supply voltages to the probe card; a second pogo tower segment comprising pogo pins configured for coupling low-frequency signals to the probe card; and a third pogo tower segment comprising pogo pins configured for coaxially coupling high-frequency signals to the probe card.
However, Zaiser teaches wherein said pogo tower comprises: a first pogo tower segment comprising pogo pins configured for coupling power supply voltages to the probe card; a second pogo tower segment comprising pogo pins configured for coupling low-frequency signals to the probe card; and a third pogo tower segment comprising pogo pins configured for coaxially coupling high-frequency signals to the probe card [Figures 1-3, a pogo tower 50/300 comprising tower segments, pogo pins and coaxial cable coupling is shown, see P(0008, 0009, 0027-0029)].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise a pogo interface tower which would help improve component connection and hence help improve performance.

27.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2006/0255821) in view of Zaiser (US 2003/0076124) in view of Thacker (US 2006/0109015) in further view of Sellathamby et al. (US 2010/0164519). (“Sella”).
28.	Regarding claim 20, Goto teaches the ATE apparatus.
Goto, Zaiser and Thacker does not explicitly teach comprising two modes of operation: a first mode of operation configured to test a plurality of components of the device under test sequentially; and a second mode of operation configured to test the plurality of components of the device under test simultaneously.
However, Sella teaches comprising two modes of operation: a first mode of operation configured to test a plurality of components of the device under test sequentially; and a second mode of operation configured to test the plurality of components of the device under test simultaneously [Figures 13-14, P(0117-0118) teaches sequential and simultaneous modes of operation].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto, Zaiser and Thacker with Sella. Doing so would allow Goto, Zaiser and Thacker to comprise sequential and simultaneous modes of operation which would help improve testing by providing both ways of obtaining results.

29.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2006/0255821) in view of Zaiser (US 2003/0076124) in further view of Smith (US 2008/0106294). 
30.	Regarding claim 1, Goto teaches An automated test equipment apparatus configured to test a device under test, wherein the device under test utilizes a low-frequency signal and a high- frequency signal [Figures 1-7, an ATE apparatus to test a DUT is shown], the automated test equipment apparatus comprising: a probe card configured to contact the device under test, wherein the probe card comprises a coaxial connector and a plurality of contact pads [Figure 1, a probe card 10 to contact the DUT 12 is shown, the probe card comprises a coax connector 2, 15 and contact pads (not shown connects to the pogo pins 19)]; a first test instrument coupled to the coaxial connector and configured to receive the high- frequency signal [Figure 1, P(0021) teaches measuring a HF signal using coax connector]; a second test instrument coupled to at least one of the plurality of contact pads and configured to receive the low- frequency signal Figure 1, P(0021) teaches measuring a LF signal using contact pads (pogo pins)]. 
Goto does not explicitly teach a pogo tower configured to couple the coaxial connector and the plurality of contact pads to a wafer probe interface; … a third test instrument for optical testing of the device under test; and a positioning apparatus configured to establish an optical coupling between the third test instrument and the device under test.
However, Zaiser teaches a pogo tower configured to couple the coaxial connector and the plurality of contact pads to a wafer probe interface [Figures 1-3, a pogo tower 50/300 coupling the coax connector and the pads to a wafer probe interface is shown is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise a pogo interface tower which would help improve component connection and hence help improve performance.
Goto and Zaiser does not explicitly teach a third test instrument for optical testing of the device under test; and a positioning apparatus configured to establish an optical coupling between the third test instrument and the device under test.
However, Smith teaches a third test instrument for optical testing of the device under test; and a positioning apparatus configured to establish an optical coupling between the third test instrument and the device under test [Figures 1-2, 13-14, 18-19 teaches a test instrument for optical testing of the DUT, in the field of art, a tool is used to establish connection and this tool acts as the positioning apparatus to establish an optical coupling; see P(0051-0052)].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto and Zaiser with Smith. Doing so would allow Goto and Zaiser to comprises an arrangement for optical testing of the DUT in order to help improve performance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868